Title: To John Adams from Joseph Palmer, 19 – 24 February 1776
From: Palmer, Joseph
To: Adams, John


     
      My dear Sir
      Watertown, Febry 19th. 1776
     
     Your Family were pretty well yesterday; also Mr. Cranches and mine; N Q has a bad cold. I have been sick a few days, but am now better, so as to be abroad again.
     Yesterday a Gentleman arrived here, said to be a Prussian Knight, from France to the W Indies, thence bound to Philadelphia, but brot on upon the back of the Cape, from thence hither, and now at head Quarters, has many Letters for Dr. Franklin, a Packet for the President of the Congress, and another for the Secretary of ditto. Tis Supposed that the Vessel was bound into Boston, ‘tho’ he took passage for Philadelphia. ’Tis likely you will know more about it before you receive this. The Enemy threaten us hard at Braintree; but I hope to rouse the Sleeping Bear: Our Companies there have done hard duty, and are Somwhat discouraged by not having been commissionated; but I expect to obtain Commissions for ’em this Week, and to get a Major appointed over the 4 Companies: S Spear is moving off the Women and Children, and I expect others will move; but if the enemy don’t attack us there, within 2 or 3 days, we Shall Stop the panic, which is not great. I have Stolen a few hours from the Night, one time and another, to draw some imperfect Plans of Forts, and have presented them to the Court, in order to lead them to think seriously of making proper defences for Magazines, Harbours &c.
     I heartily thank you for your present of common Sense; it is very welcom, and I believe no person was ever more eagerly read, nor more generally approved: People Speak of it in rapturous praise. Union among ourselves, and independency respecting Europe, seems to be the ardent wish of almost all. One of the Hall’s is dead, and the other dangerous, otherways it would have been re-printed: I intend to Speak to Edes about it tomorrow; it wou’d admit of a large impression.
     
     
      20th
     
     I’ve heard more about this Stranger, Monsr. LeBaron &c. &c. &c. He is a native of Dantzick, has been many years in the K of Prussia’s Service, is one of the Knights of Malta, has 2 Letters for Dr. F., one for Mr. Secretary Thomson, and many others; he is a Gentleman and a Politician; and says, that all Europe wish our Prosperity; and that the House of Bourbon in particular wish the Colonies to declare for independency, so that they may have nothing to fear from the English. The Baron took passage at the Mole, in a French Vessel bound to Philadelphia, as he understood it; but I suppose she was bound for Nantuckett; and we are credibly informed, that there are 6 or 7 more soon expected: There not being English Vessels to take off their Melasses, they send it in their own Bottoms. This Vessel was loaded with Melasses, and 1 hhd. Sugar; she got upon the Sholes within Sight of Nantuckett, lost both Anchors and Cables, and great part of her Sails, and then drifted on upon the back of Chatham; both Vessel and Cargo will be saved, as ’tis supposed.
     I don’t particularly recollect what I wrote to you in my last; but since that time, conversation has much turn’d upon Independency; and after having considered the matter as fully as opportunity admited, I am Satisfied in my mind, that this Colony wou’d rejoice most heartily in a Declaration by Congress in favor of it; and it is clear in my mind, that, upon such a Declaration, Trade ought to be regulated so that we may be our own Carriers; this will encourage Ship building, be a nursery for Sea-Men, and will prevent Foreigners obtaining any great knowledge of our Coasts and Harbours; and if possible, and I think ’tis possible, let us not enter into any Treaty offensive and defensive, with any European Power, so that we may avoid being involved in their Wars. I depend upon it, that if we declare for independency, F and S will soon attack G B, but they will not do it ’till the breach between her and the Colonies is incurable. In the mean time we Shall grow in Military Strength and Knowledge, and once the Enemy are dislodged from Boston, and we can obtain a Sufficient Stock of Powder and other military Stores, there will be very little danger of their ever possessing it again; for it can’t be long before our own Manufactures will furnish all necessary Stores in the Military way; and inspired by our cause, we Shall very soon equal, if not exceed Our Enemies in Military knowledge. The infamous Colo. Jones of W is dead; ’tis said that he was reduced very poor, and that his Widow is ill, and also poor: I feel for their distresses, notwithstanding their wickedness: I believe we had not a more inveterate enemy; had his power been = equal to his will, he would have matched a Hun. The enemy have burnt 6 or 7 Houses on Dorchester Neck, and stolen two or 3 of the Guards.
     
     
      24th
     
     Since the above, the Night before last, our people Stole a Corporal and 2 privates who were Centinels at the ruins of Browns House on the Neck; ’tis said that there was not a Gun fired, our folks Steping in between the 2 Centinels, took off, in a Storm, the outermost, without any alarm.
     Our Court is adjourned to the 13th Mar:; in the recess I am to go to Middletown in order to obtain further knowledge of Smelting &c.
     I am to inclose to Mr. Hancock, the Report of the Committee upon Lead &c., which is not reported in full, as you will See. We are endeavouring to obtain, in the recess, all the late Acts of Court, and such Resolves as may be tho’t useful for the Congress, in order to transmit ’em thither as soon as possible.
     This is the time, for declaring independency; we never have had such a favourable moment before, and ’tis not likely we ever Shall have such another, if we neglect this: Such a Declaration, with a good Test-Act, will be a foundation to build a good Constitution upon; without these, many will be Squinting at the Constitution of 63; and so long as men (I ask pardon for calling ’em so) have an Eye to Such a reconsiliation, they never will act with firmness and Spirit against our enemies. I fell into chat, this day, with Majr. F of N, who is a retailer of other Men’s politicks; and when Speaking of independency, he asked whether Such a declaration wou’d not make G B more angry, and more determined to execute their Plans upon us: Such Questions have a bad tendency, which is very obvious, but a Declaration for Independence wou’d put a total Stop to all Questions of this kind. I have not time to add, only that I remain with great affect., my dear Sir, Yr. Frd. and Servt:,
     
      J P
     
    